Citation Nr: 1749518	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a separate compensable rating for diabetic retinopathy.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On the Veteran's March 2014 VA Form 9, he requested a hearing before the Board.  However, in a statement received in December 2014, he withdrew his request for such a hearing.  Thereafter, the record reflects that he failed to report to a scheduled Travel Board hearing in February 2016.  Because the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

In July 2016, this matter was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran is currently service-connected for type 2 diabetes mellitus with erectile dysfunction, bilateral cataracts, and diabetic retinopathy under 38 C.F.R. § 4.119, Code 7913.  With regard to complications of diabetes which are not part of the criteria used to support a 100 percent rating under Code 7913, such complications (which would include retinopathy) are to be rated separately if they are compensable.  (Noncompensable complications are to be considered part of the diabetic process under Code 7913.)  See 38 C.F.R. § 4.119, Code 7913, Note (1).

In order to demonstrate a compensable level of retinopathy disability (which would thereby warrant a separate rating), the evidence must show that the Veteran's diabetic retinopathy manifests in a compensable level of either visual impairment [which is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function] or incapacitating episodes, whichever results in a higher evaluation.  See 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 [Code 6006 pertains to retinopathy]; see also 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78.

The Board's July 2016 remand instructed the AOJ to obtain "an addendum VA examination" with a medical opinion addressing whether the Veteran has impairment of his visual field due to complications from his service-connected type 2 diabetes mellitus.  Thereafter, the AOJ forwarded the claims file to a VA optometrist, who in April 2017 opined (with supportive rationale) that the Veteran's left visual field defect is at least as likely as not (50 percent or greater probability) proximately due to or the result of his diabetes.  [The Board notes that the most recent VA eye examination of record, which took place in April 2013, showed findings of loss of inferior visual field on the right side only.  The VA optometrist in April 2017 did not comment on the Veteran's right eye at all.]  No eye examination was conducted in conjunction with the rendering of the April 2017 VA medical opinion.

Furthermore, in a September 2017 brief, the Veteran's representative alleged that the Veteran's diabetic retinopathy had worsened since the time of his last VA eye examination (which, as noted above, took place in April 2013, more than four years prior), and that his current eye symptoms included pain, tired eyes, dry eyes, burning, itching, irritation, light sensitivity, redness, crusted mucous, and stinging upon use of ointments and eye drops, "result[ing] in pain, and/or episodic incapacity" (which his representative argued would warrant an increased rating).

On remand, after any outstanding treatment records have been obtained, a new VA eye examination must be scheduled in order to comply with the Board's July 2016 remand instructions (pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)) and to ascertain the current level of severity of his diabetic retinopathy (and whether such is present in one or both eyes).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from April 2015 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for a VA eye examination with a clinician with appropriate expertise in order to ascertain the severity of his diabetic retinopathy.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner should evaluate both of the Veteran's eyes for any visual impairment, including impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function caused by his diabetic retinopathy.  The examiner should also opine as to the duration of any incapacitating episodes caused by his diabetic retinopathy.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to a separate compensable rating for diabetic retinopathy.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

